Citation Nr: 0207933	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a 
psychophysiological gastrointestinal (GI) reaction disorder.

2.  Entitlement to service connection for non-ulcer dyspepsia 
with reflux.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of entitlement to service connection for psychophysiological 
gastrointestinal reaction. The veteran perfected a timely 
appeal to that decision.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
July 1997.  A transcript of that hearing is of record.  
Supplemental statements of the case (SSOC) were issued in 
August 1997 and July 1998.  The veteran's claims file was 
transferred in March 1999 to the Portland, Oregon RO.  

In April 1999, the Board remanded the case to the RO for 
further development.  The RO and the veteran's representative 
were unable to locate the veteran, and the requested 
development was not completed.  In August 1999, the Board 
again remanded the case to the RO for further efforts to 
locate the veteran.  VA compensation examinations were 
conducted in January and June 2000.  An SSOC was issued in 
August 2000, which addressed the additional issue of service 
connection for gastrointestinal disorder (non-ulcer dyspepsia 
with GERD).  A VA Form 9 (Appeal to the Board), received in 
September 2000, was accepted as a notice of disagreement with 
the new issue, rather than as a substantive appeal.  A VA 
compensation examination was conducted in October 2000.  

In a December 2000 rating decision, the RO confirmed the 
denial of service connection for psychophysiological 
gastrointestinal reaction and non-ulcer dyspepsia with GERD.  
An SSOC was issued in December 2000, which
addressed both issues, and a substantive appeal with respect 
to the issue of non-ulcer dyspepsia with GERD was received in 
December 2000.  

In October 2001, the Board remanded the case in order to 
provide the veteran the opportunity to appear before a Member 
of the Board at a hearing at the RO.  The veteran was 
notified that he was scheduled for a Travel Board hearing at 
the RO for June 6, 2002; however, he failed to appear.  

By a rating action in August 2001, the RO denied service 
connection for a gallbladder condition.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated later August 23, 2001.  However, he has not 
initiated an appeal with respect to the denial of his claim.  
Thus, that issue is not in appellate status, and will not be 
addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  There is no competent medical evidence of record that the 
veteran currently has a psychophysiological GI disorder that 
was incurred during military service, or is related to his 
military service or any findings in his service medical 
records (SMRs).  

3.  The veteran's non-ulcer dyspepsia with reflux clearly and 
unmistakably preexisted active service, and the medical 
evidence of record does not demonstrate that the disorder 
underwent an increase in severity during service.  


CONCLUSIONS OF LAW

1.  A psychophysiological GI disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  

2.  The veteran's non-ulcer dyspepsia with reflux was 
incurred prior to service and was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(b), 1153 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The record indicates that the veteran entered active duty in 
September 1965.  On his enlistment examination, the veteran 
reported a history of frequent indigestion and nervous 
trouble; however, a clinical evaluation was negative for any 
stomach problems or for any psychiatric disorder.  In 
November 1966, the veteran was seen for complaints of a 
stomachache for the past 4 days; a physical examination was 
within normal limit except for mild tenderness over the 
epigastrium.  The assessment was probable small ulcer.  

In February 1967, the veteran was again seen for evaluation 
of stomach cramps; it was noted that he had possible peptic 
ulcer or gastritis.  During a clinical visit in November 
1968, the veteran reported a history of vague sharp pain in 
the epigastric region and nervousness; the impression was 
"nervousness (on swallowing), and peptic ulcer (doubt)."  
The veteran was next seen at a dispensary in February 1969 
complaining of stomach cramps; it was noted that the veteran 
had recurrent epigastric pains 1 to 2 hours after meals.  An 
upper gastrointestinal (UGI) series performed in March 1969 
was normal.  On the occasion of the separation examination in 
November 1969, it was noted that the veteran had had stomach 
trouble "for the past 7 years (EPTS)."  UGI series, chest 
x-ray and other tests were all normal.  Therefore, the 
veteran's stomach trouble was attributed to nervousness.  

VA treatment reports dated from July 1972 to April 1974, show 
that the veteran received clinical evaluation and treatment 
for several disabilities, including complaints of epigastric 
pain.  A medical certificate dated in July 1972 noted that 
the veteran had a previous history of epigastric ulcer.  The 
veteran reported a 5-day history of intermittent mid-
epigastric pain without radiation.  The pertinent diagnosis 
was probable duodenal ulcer.  

The veteran was seen at a clinic in April 1974 with 
complaints of sharp epigastric pain; it was noted that he had 
a long history of intermittent epigastric pain.  The nurse 
impression was that the veteran appeared anxious about his 
condition.  An UGI series conducted at that time was within 
normal limits; no ulcer was visualized.

The veteran's initial claim for service connection for a 
gastrointestinal disorder (VA Form 21-526) was received in 
June 1996.  

Private treatment reports dated from July 1996 to September 
1996, reflecting clinical evaluation for several 
disabilities.  These records are negative with respect to any 
complaints, findings or diagnoses of a GI disorder or a 
psychophysiological disorder.  An UGI series performed in 
August 1996 was reported to be within normal limits.  

At his personal hearing in July 1997, the veteran testified 
that although he had stomach problems when he entered 
military service, his symptoms were obviously not so severe 
as to prevent him from being enlisted.  The veteran indicated 
that it was after he entered military service that he 
required all kinds of treatments for GI disorders, including 
problems with a nervous stomach; he noted that his symptoms 
became more frequent.  He reported that he was treated with 
prescription and over the counter medication.  He indicated 
that he was told he had an ulcer, but he never had any upper 
GI or other testing.  The veteran related that, after 
service, he sought treatment at the VA medical center in 
Miami for GI problems in the 1970's.  He also stated that he 
had never received any treatment for psychiatric problems.  

VA progress notes dated from July 1996 to March 1998, reflect 
clinical evaluation and treatment for several disabilities 
including GI problems.  A treatment note dated in July 1996 
reported a disability suspected to be more likely to be GERD.  
Another treatment note dated in June 1997 reported a 
diagnostic impression was peptic ulcer disease (PUD).

Private treatment reports dated from April 1995 to December 
1999, show that the veteran continued to receive clinical 
attention for several disabilities including GI problems.  
The veteran was admitted to a hospital in June 1999 with 
complaints of chest pain, described as precordial and 
radiated through to the back.  The impression was chest pain, 
possible GI or anginal in nature.  The veteran was also 
received in an emergency room in December 1999 with weakness, 
dizziness and epigastric pain.  He was felt to be dehydrated 
and treated with fluids; he was also thought possibly to have 
a gastric ulcer.  He reported being treated for 
gastric/peptic ulcers by VA for many years.  An upper GI 
series was unremarkable.  A physical examination revealed 
mild epigastric tenderness with no guarding and no rebound; 
no hepatosplenomegaly.  The impression was epigastric pain, 
could be a peptic ulcer.

The veteran was seen for a psychiatric evaluation by the VA 
in December 1999, at which time he indicated that he tended 
to be an anxious person, and he worried excessively depending 
on what was going on in his life.  The veteran stated that he 
was currently worrying about not having a regular job or 
income.  He reported that he was usually able to control his 
worries and push them back.  He denied being irritable or 
having problems with concentration.  He denied a history of 
panic attacks.  The veteran reported a history of stomach 
problems that has continued to bother him; however, he stated 
that he did not believe that his nervousness was an 
instigator of a stomachache.  The veteran related that he had 
not had any mental health treatment over the years, other 
than seeing a psychiatrist once in a while in the military 
for marital problems.  Following a mental status examination, 
the pertinent diagnosis was alcohol abuse/dependence, 
questionably in remission.  

The examiner reported that the veteran was seen for original 
psychiatric evaluation in regard to "psychophysiological 
gastrointestinal reaction disorder."  The examiner explained 
that because this was a psychiatric term that was no longer 
used, the question would be whether or not the veteran had an 
anxiety disorder and whether or not such a disorder would 
contribute to a gastrointestinal disorder.  

The examiner stated that he did not believe that the veteran 
had an anxiety disorder at the time of the examination.  
Although the veteran reported some nervousness, he did not 
worry uncontrollably, he slept well, he had normal energy, 
and he denied irritability, muscle tension, or difficulty 
concentrating.  The examiner also felt that it was important 
to note that the veteran did not associate his stomach 
problems with stress or nervousness.  

The veteran was afforded a VA compensation examination in 
January 2000, at which time he reported a history of 
abdominal complaints, including heartburn, nausea, and upper 
abdominal pain for years even before he joined the military; 
however, he stated that the GI symptoms were mild prior to 
service.  The veteran indicated that his symptoms became 
worse after he entered military service; he described a 
persistent feeling of nausea, epigastric pain with no 
vomiting, no melena, and no hematochezia.  

He denied any weight loss or anorexia associated with his GI 
problems.  The veteran also reported that he was told he had 
a history of ulcer disease although ulcers were never 
documented by upper endoscopy or upper GIs.  At the time of 
the examination, he was not taking any medication for his 
heartburn or gastric acidity.  A physical examination was 
remarkable only for mild upper epigastric tenderness.  There 
were no hepatosplenomegaly appreciated and no hernias were 
noted.  The examiner concluded that the veteran's disorder 
appeared to be non-ulcer dyspepsia though ulcers had to be 
ruled out.  Further testing was recommended.  

Of record is an addendum to the above examination, dated in 
March 2000, indicating that the veteran was seen for follow 
up after an upper endoscopy and an ultrasound of the abdomen; 
the upper endoscopy was unremarkable except for mild 
esophagitis.  The examiner noted that biopsies were obtained 
and were consistent with evidence of microscopic esophagitis 
most likely because of reflux; there was no evidence of 
malignancy.  It was noted however, that the veteran still 
complained of vague abdominal discomfort more so after meals.  

On examination, the veteran had nonspecific minimal 
tenderness in the periumbilical area, but no rebound 
tenderness; otherwise, the abdomen was soft.  There were no 
masses felt and he was in no distress and no pain.  The 
assessment was the veteran had abdominal pain most likely 
because of non-ulcer dyspepsia; he had already ruled out 
ulcers; it was noted that the veteran received some benefit 
from Ranitidine so most likely has nonulcerative dyspepsia.  
The examiner also reported a diagnosis of gastroesophageal 
reflux disease (GERD); the symptoms were better with 
Ranitidine.  

In an addendum dated in April 2000, it was noted that the 
veteran reported that with Ranitidine orally, his symptoms of 
heartburn had disappeared but if he "pressed on the pit of 
his stomach, he felt pain."  The veteran indicated that he 
was unable to give a clear idea as to whether he had really 
lost weight recently and whether there had been a significant 
change in his appetite.  His bowel habits apparently were 
regular.  His abdominal examination was essentially 
unremarkable.  The assessment was dyspeptic symptoms, 
according to the veteran he developed those symptoms while in 
the military.  

In yet another addendum to the January 2000 VA examination, 
dated in May 2000, the examiner observed that the veteran had 
abdominal pain which was chronic and dyspepsia-like symptoms 
with nausea, worse with eating, without the component of 
heartburn which was relieved with Ranitidine.  His upper 
endoscopy was unremarkable.  A CT scan of the abdomen showed 
thickening of the gallbladder wall, otherwise was 
unremarkable and no changes were noted suggestive of acute 
cholecystitis.  It was noted that the veteran also had a 
"HIDA scan" which was abnormal with minimal uptake by the 
gallbladder suggestive of a diseased gallbladder.  

It was also noted that the veteran continued to have some 
dyspepsia-like symptoms.  His heartburn was relieved but he 
had some nausea, some bloating even though he was taking 
spasmolytics like Levsin.  Therefore, part of his symptoms 
may be explained by a diseased gallbladder because of 
possible chronic cholecystitis.  His abdominal examination 
had been benign on the prior two times he had seen the 
veteran.  The examiner concluded that the veteran had two 
components of the abdominal pain, one was explained by reflux 
that was relieved by Ranitidine; he also has dyspepsia-like 
symptoms with nausea which may be explained by the diseased 
gallbladder.  

A VA progress note dated in February 2000 reflects that the 
veteran was seen for complaints of abdominal pain.  He 
underwent an upper endoscopy with esophageal and gastric 
biopsies.  The postoperative diagnoses were distal 
esophagitis and hiatal hernia.  

During a VA examination in June 2000, the veteran indicated 
that his stomach felt swollen after eating.  Examination of 
the abdomen was essentially unremarkable.  The pertinent 
diagnosis was gastrointestinal disease as previously noted.  

The veteran underwent another VA examination in October 2000, 
at which time the examiner noted that he was last seen on 
March 31st for gastrointestinal examination; at that time, it 
was felt that the veteran had abdominal pain consistent with 
non-ulcer dyspepsia responding to good extent to Ranitidine 
twice a day.  He also had symptoms of reflux which were also 
responding to acid suppression.  The veteran had an upper 
endoscopy which showed evidence of microscopic esophagitis; 
he also had an ultrasound of the abdomen which showed a 
thickened gallbladder wall suggestive of cholecystitis.  He 
had a CT scan to follow up which again showed thickened 
gallbladder wall but no acute pathology.  The veteran also 
had a "HIDA scan" which showed abnormal emptying that 
actually showed a diseased gallbladder.  

The veteran's symptoms were much controlled with Ranitidine 
and the examiner stated that he doubted that the veteran had 
any gallbladder disease attributing to his pain.  The 
examiner concluded that the veteran had (I) nonulcerative 
dyspepsia which was responding well to Ranitidine; (2) he 
also had some evidence of gastroesophageal reflux disease 
which was partially controlled with Ranitidine; (3) he may 
have vague symptoms which were dysmotility-like which may be 
because of nonulcerative dyspepsia or maybe because of his 
gallbladder disease.  

In an addendum to the above VA examination, the examiner 
stated that the veteran had non-ulcer dyspepsia with reflux 
like and dysmotility type symptoms even before he joined the 
service; there was no known etiology of non-ulcer dyspepsia.  
The examiner also noted that the veteran continued to suffer 
from reflux and dyspepsia like symptoms during service; he 
also had an appendectomy performed during the service but it 
had no effect on his symptoms.  The VA examiner explained 
that the veteran did have flare ups of his condition during 
and after the service without any worsening of the underlying 
condition (non-ulcer dyspepsia).  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the March 
1997 statement of the case, the July 1997 hearing, the August 
1997 supplemental statement of the case, the July 1998 
supplemental statement of the case, the April 1999 Board 
remand, the August 1999 Board remand, the August 2000 
supplemental statement of the case, and the December 2000 
supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103(a) of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the veteran's 
claim of entitlement to service connection for a 
psychophysiological gastrointestinal reaction and non-ulcer 
dyspepsia with reflux.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

The Board is satisfied that the veteran has been adequately 
assisted in the development of his claim and that there are 
no outstanding pertinent records.  The RO has obtained all 
treatment records reported by the veteran.  Thus there is no 
further duty to seek records, or to inform the veteran of 
what records he is responsible for getting.

The Board further notes that the VA examination reports 
contain the necessary opinions requested in the Board's 
remands.  Accordingly, the Board finds that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Where there is a chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. 
§ 3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304(b).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

A.  Service connection for psychophysiological GI reaction.

While the service medical records show that the veteran was 
seen on several occasions for stomach problems and 
nervousness, no psychiatric disorder was diagnosed during 
service.  On the veteran's November 1969 examination prior to 
separation from service, it was noted that stomach trouble 
for the past 7 years had been attributed to nervousness; 
however, on clinical evaluation, the veteran was found to be 
psychiatrically normal.  Significantly, the post service 
medical records are completely silent with respect to any 
complaints, findings, diagnoses or treatment for a nervous 
disorder.  

At his personal hearing in July 1997, while the veteran 
testified that there was a psychological factor affecting his 
GI problems in service, he admitted that he had never 
received any treatment for a psychiatric disorder.  It is 
noteworthy that, following the VA examination in December 
1999, the VA examiner specifically stated that there were no 
objective signs of an anxiety disorder; he added that, 
although the veteran reported some nervousness, he did not 
associate his stomach problems with stress or nervousness.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have a current psychophysiological GI disorder.  The 
existence of a current disability is an essential element of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); See 
also Gilpen v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, the Board finds that the claim for service 
connection for a psychophysiological GI disorder must be 
denied.  Simply put, the Board cannot grant service 
connection for the claimed disability because the competent 
medical evidence is to the effect that he does not currently 
have that disability.  See Hickson, supra.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

B.  Service connection for non-ulcer dyspepsia with reflux.

The report of the veteran's entrance examination did not 
reveal the presence of non-ulcer dyspepsia with reflux.  He 
is therefore presumed to have been in sound condition when he 
entered service.  However, the presumption of soundness may 
be rebutted by clear and unmistakable evidence showing that 
an injury or disease existed prior to service.  In this 
regard, at the time of his enlistment, the veteran reported a 
history of indigestion.  He is competent to report the 
symptoms he experienced.  

In addition, at the time of his discharge examination in 
November 1969, it was noted that the veteran had had stomach 
problems for the past 7 years, and that they existed prior to 
service.  Moreover, at his personal hearing in July 1997, the 
veteran admitted that he had stomach problems before service 
(although he added that his symptoms were not severe; they 
only became so in service).  Further, a VA examiner 
ultimately concluded that the symptoms that pre-existed 
service were manifestations of non-ulcer dyspepsia with 
reflux.  There is no competent evidence to the contrary.  
Therefore, the Board finds that the non-ulcer dyspepsia 
clearly and unmistakably pre-existed service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  Thus, the presumption of 
soundness at entry is rebutted.  

The next question is whether the veteran's GI disorder 
increased in severity during active duty.  If so, then the 
veteran's GI disorder is presumed to have been aggravated by 
service absent clear and unmistakable evidence.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

The veteran contends that his symptoms became severe during 
service.  However, the service medical records report the 
same symptoms during service as were reported prior to 
service.  In fact, on the occasion of his separation 
examination in November 1969, clinical evaluation of the 
abdomen was normal and an UGI series was reported to be 
normal.  The VA examiner noted that while the veteran had had 
exacerbations of the pre-existing disorder during service, 
there was no increase in its underlying severity.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).    

Since there is no medical evidence to suggest otherwise, the 
weight of the evidence is clearly against a finding that the 
veteran's non-ulcer dyspepsia underwent a permanent increase 
in severity during active military service.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  Ortiz.  


ORDER

Service connection for a psychophysiological GI reaction 
disorder is denied.  

Service connection for non-ulcer dyspepsia with reflux is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

